Title: To George Washington from Colonel Benedict Arnold, 27 September 1775
From: Arnold, Benedict
To: Washington, George



Fort Western [District of Maine] 27. Sepr 1775
May it please your Excellency

I have ordered, James McCormick, the Criminal condemned for the Murder of Rueben Bishop, on board the Schooner Broad Bay, Capt. Clarkson, with Directions for him to be delivered to Capt. Moses Howell, at Newbury Port, who has orders to send him to your Excellency—The Criminal Appears to be very simple & ignorant, and in the Company he belonged to, had the Character of being a peacable Fellow—His place of Residence is North Yarmouth, was drafted out of Col. Scammon’s Regt Capt. Hill’s Company, where his Character may be fully known. I wish he may be found a proper Object of Mercy, and am with the greatest Respect Yor Excellencys most obd. hble Servt

B. Arnold

